Appeal from a judgment of the Supreme Court in favor of defendant dismissing the complaint, entered October 3, 1974 in St. Lawrence County, upon a decision of the court at a Trial Term, without a jury. We agree with the decision of the trial court that the prescriptive easement of way sought by plaintiffs was not sufficiently established by the proof in this record. Plaintiffs failed ito demonstrate their use of a definite and certain way over the lands of the defendants to the claimed extent for the prescriptive period or to particularize the width of the vehicles which traveled over it. Moreover, they did not show that their use of this passageway was inconsistent with defendants’ interests or distinct from the use of others who enjoyed its benefits (2 NY Jur, Adverse Possession, §§50, 118, 121). Judgment affirmed, with costs. Greenblott, J. P., Kane, Main, Larkin and Reynolds, JJ., concur.